 Case 2:18-cv-05792-CJC-JDE Document 111 Filed 06/08/20 Page 1 of 2 Page ID #:3306




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   CARL JAMAL CHRISTIAN,           )          No. 2:18-cv-05792-CJC (JDE)
                                     )
12               Plaintiff,          )
                                     )          ORDER ACCEPTING REPORT
13               v.                  )
                                     )          AND RECOMMENDATION OF
14   COUNTY OF LOS ANGELES, et al., ))          UNITED STATES MAGISTRATE
                                     )
                                                JUDGE
15               Defendants.         )
                                     )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
18   including the Complaint (Dkt. 1) filed by Plaintiff Carl Jamal Christian
19   (“Plaintiff”), Plaintiff’s operative Second Amended Complaint (Dkt. 14), the
20   Order by the assigned United States Magistrate Judge regarding Plaintiff’s
21   Second Amended Complaint (Dkt. 16), Plaintiff’s Notice of Election (Dkt. 17),
22   the Motion for Summary Judgment (Dkt. 79, “Motion”) and supporting
23   materials filed by defendants Ghosn, Shaper, and Valdovinos (collectively,
24   “Moving Defendants”), Plaintiff’s Opposition to the Motion (Dkt. 90),
25   Supplement thereto (Dkt. 93), and Second Supplement thereto (Dkt. 103), the
26   Reply in support of the Motion by Moving Defendants (Dkt. 97), the Report
27   and Recommendation of the Magistrate Judge (Dkt. 106, “Report”), the
28
 Case 2:18-cv-05792-CJC-JDE Document 111 Filed 06/08/20 Page 2 of 2 Page ID #:3307




 1   Objections to the Report filed by Plaintiff (Dkt. 109), and the Reply to the
 2   Objections filed by Moving Defendants (Dkt. 110).
 3         The Court has engaged in a de novo review of those portions of the
 4   Report to which objections have been made. The Court accepts the findings
 5   and recommendation of the magistrate judge.
 6         Therefore, IT IS HEREBY ORDERED that:
 7         1.    The Motion (Dkt. 79) is GRANTED and all claims against
 8               Moving Defendants Valdovinos, Ghosn, and Schaper are
 9               dismissed with prejudice;
10         2.    The claims asserted against defendant Carmona are dismissed
11               without prejudice; and
12         3.    Judgment shall be entered dismissing this action accordingly.
13
14   Dated: June 8, 2020
15
                                                 ______________________________
16
                                                 CORMAC J. CARNEY
17                                               Chief United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                             2
